t c memo united_states tax_court jeff m potter and marsha r potter petitioners v commissioner of internal revenue respondent potter sales inc petitioner v commissioner of internal revenue respondent docket nos filed date steven p flowers for petitioners william f castor for respondent memorandum findings_of_fact and opinion paris judge these cases have been consolidated for trial briefing and opinion respondent determined deficiencies and accuracy-related_penalties under sec_6662 relating to the federal_income_tax of jeff m potter and marsha r potter and potter sales inc potter sales for the potters respondent determined deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively for potter sales respondent determined deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether the termination_payment green country soils inc green country paid to mr potter in was capital_gain or ordinary_income if the termination_payment was ordinary_income whether it is subject_to self-employment_tax which taxpayer--mr potter individually or potter sales--entered into the cowboy mounted shooting activity activity for the years in issue if the activity was mr potter’s whether the activity was entered into for profit for the years in issue and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioners concede that mr and mrs potter received a constructive_dividend of dollar_figure in see infra pp and note the dollar_figure mr potter received in for a covenant_not_to_compete with oldcastle lawn garden inc oldcastle was ordinary_income and potter sales is liable for unreported gross_receipts of dollar_figure for the parties also made several concessions in the stipulation of facts regarding potter sales’ expenses reported on the forms u s_corporation income_tax return and these concessions will be binding in the rule_155_computations whether petitioners are liable for accuracy-related_penalties for the years in issue findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts and facts drawn from the stipulated exhibits are incorporated herein by this reference mr and mrs potter resided in oklahoma and potter sales had its principal_place_of_business in oklahoma when they timely filed their petitions i working with the family business mr potter began working with green country in the early 1990s mr potter’s younger brother was green country’s president and majority shareholder in mr potter--in his individual capacity--entered into a written independent sales representative compensation agreement compensation agreement with green country under the compensation agreement mr potter was treated as an independent_contractor and received a commission on all sales of green country 3respondent also determined that the potters were liable for alternative_minimum_tax for this determination was computational and will not be discussed further products to any person or entity whose account he either served or obtained the compensation agreement also provided that if either party terminated the agreement mr potter would be entitled to an amount equal to times his commissions for the previous year he also had the option to declare the compensation agreement terminated if green country was ever sold or transferred the compensation agreement provided that mr potter could not assign or transfer his obligations under the agreement without green country’s written consent mr potter incorporated potter sales in at all relevant times he was its sole shareholder and president he was also a full-time_employee of potter sales from its incorporation until mr potter performed his duties under the compensation agreement as potter sales all commissions earned were then paid to potter sales from at least and through the years in issue it in turn paid a salary to mr potter and issued him forms w-2 wage and tax statement during that time potter sales’ only client was green country and mr potter 4green country bagged and sold potting and top soils manures peat mulches and rocks 5there is no evidence in the record of green country’s written consent to mr potter’s performance of his duties under the compensation agreement through potter sales routinely worked longer than hours a day selling green country’s products at no time was mr potter a shareholder or officer of green country in oldcastle a garden soil competitor approached green country regarding selling its assets and existing sales contracts in an attempt to move into green country’s marketing areas soon thereafter green country and potter sales entered into an asset purchase agreement purchase agreement with oldcastle green country’s number one sales representative mr potter in his individual capacity is also listed as a party to the purchase agreement oldcastle acquired all of green country’s and potter sales’ assets the assets oldcastle acquired from potter sales were office equipment furniture and vehicles used for sales purposes neither potter sales nor mr potter received any compensation_for those items under the purchase agreement the purchase agreement with oldcastle specifically excluded the assumption of certain liabilities including any termination_payments the green country compensation agreement terminated upon oldcastle’s purchase of green country mr potter and green country agreed that mr potter was entitled to a termination_payment equal to times his commissions from the previous year totaling dollar_figure on date green country completed a wire transfer of dollar_figure to potter sales’ bank account--the termination_payment plus payment for the covenant_not_to_compete of dollar_figure due to mr potter under the purchase agreement potter sales recorded the dollar_figure as a liability to mr potter in its general ledger on date potter sales completed a wire transfer of dollar_figure to mr potter potter sales recorded the transfer as a debit to its notes payable - jeff potter account ii want to be a cowboy with a bit of free time on his hands a history of working long hours and the desire to continue working mr potter began looking for something to fill his days several years before the oldcastle sale he had been introduced to the activity which is a timed event where an individual rides a horse through a 6there is no explanation in the record as to why green country paid the dollar_figure due to mr potter under the purchase agreement when the covenant_not_to_compete was entered into between mr potter and oldcastle although originally reported as the sale of a capital_asset on the schedule d capital_gains_and_losses attached to their form_1040 u s individual_income_tax_return petitioners conceded the dollar_figure was ordinary_income see supra note so the court will not concern itself with the issue 7the potters conceded that the difference between the termination_payment of dollar_figure and the dollar_figure potter sales transferred--dollar_figure--was a constructive_dividend in see supra note designated course while shooting a firearm at targets the activity is governed by two organizations--the cowboy mounted shooting association cmsa formed in the mid-1990s and the mounted shooters of america msa formed in in late mr potter began taking lessons for the activity he had previously purchased a horse dakota for pleasure riding after some training dakota proved quite adept at learning the activity during the years in issue mr potter entered cmsa events potter sales paid the events’ entry fees and other expenses related to the activity cmsa paid prize money won at the events directly to mr potter and issued him forms 1099-misc miscellaneous income for such payments during the years in issue all prize money won was deposited into potter sales’ bank account in after mr potter and dakota successfully competed in the cmsa world competition potter sales purchased a chevrolet silverado pickup truck for dollar_figure a large horse trailer with living quarters for dollar_figure and a tractor for 8the rider’s firearm is loaded with primer and black powder that will shoot approximately feet and make contact with the targets ie balloons the embers of the powder burst the balloons dollar_figure to be used in the activity each of these assets was recorded on potter sales’ books as a capital_asset subject_to depreciation and reported on the depreciation schedule attached to it sec_2010 form_1120 iii the income_tax returns the agreement to assess and the notices of deficiency on their form_1040 the potters reported the termination_payment of dollar_figure as the sale of goodwill and the covenant_not_to_compete payment of dollar_figure as capital_gain they also attached a schedule c profit or loss from business for the activity to their return they reported the cmsa events prize money as gross_receipts claimed cost_of_goods_sold equal to the gross_receipts and reported a net profit of zero on the basis that mr potter was paid the prize money as potter sales’ nominee they reported the cmsa prize money in the same manner potter sales reported the cmsa prize money as gross_receipts for and it also claimed deductions for expenses related to the activity potter sales did not include the termination_payment or the covenant_not_to_compete payment on it sec_2010 form_1120 in any manner the potters and potter sales had the same certified_public_accountant cpa prepare the returns for both 9by mr potter was a successful competitor and had won several national titles in the activity including the msa nonpro world title and the amateur american paint horse association world title and finished second in the cmsa world competition years in issue mr potter discussed the termination_payment and the activity on several occasions with his cpa additionally petitioners gave their cpa all the information necessary for him to prepare their federal_income_tax returns at the time of trial their cpa had been a licensed cpa for years and he had prepared the potters’ income_tax returns for approximately that long he has also prepared potter sales’ income_tax returns since its incorporation on date during a review of the green country sale the potters’ previous legal_representative signed form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment agreeing to an assessment of tax of dollar_figure for form 4549-a income_tax discrepancy adjustments dated date lists the termination and the covenant_not_to_compete payments as the adjustments those payments were changed from capital_gain to ordinary_income subject_to self- employment_tax there is no penalty listed on the form_870 or the accompanying form 4549-a form_870 includes the following statement i understand that by signing this waiver i will not be able to contest these years in the united_states tax_court unless additional deficiencies are determined for these years the tax assessed has been paid on date respondent issued the potters a notice_of_deficiency determining deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively respondent’s position is that the accuracy-related_penalty reflected on the notice_of_deficiency for relates back to the assessment on the form_870 respondent also issued potter sales a notice_of_deficiency dated date determining deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively iv respondent’s motion to reopen the record on date respondent filed a motion to reopen the record to submit additional evidence attached to the motion is the declaration of laura l vidal who was the immediate supervisor of the revenue_agent who conducted the examination of the potters’ and potter sales’ returns also attached to the motion are two civil penalty approval forms penalty approval form --one for the potters and one for potter sales--that ms vidal signed opinion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed 503_us_79 292_us_435 under certain circumstances the burden_of_proof as to factual matters regarding the determination_of_a_deficiency may shift to the commissioner pursuant to sec_7491 petitioners did not argue for a burden shift under sec_7491 and the record does not establish that the prerequisites for a burden shift have been met therefore the burden_of_proof remains theirs ii the termination_payment the potters agreed to an assessment of dollar_figure for which included tax on the termination_payment as ordinary_income subject_to self-employment_tax a taxpayer’s consent to assessment and collection on a form_870 merely frees the commissioner from the obligation to issue a notice_of_deficiency before assessment elco constr co v commissioner tcmemo_1965_259 24_tcm_1406 respondent’s subsequent issuance of the notice_of_deficiency determining an additional deficiency for and petitioners’ filing a timely petition give the court jurisdiction over the entire year including the amount which the potters agreed to have assessed on the form_870 see sec_6214 17_tc_681 the court must answer two questions about the termination_payment whether it was for the sale of mr potter’s goodwill and if not whether it is subject_to self-employment_tax a goodwill the questions of whether goodwill existed and was transferred are questions of fact 46_tc_280 petitioners scream for 110_tc_189 to rule the day because what mr potter sold were his relationships with the various buyers of green country’s products in martin ice cream t c pincite the court held that the benefits of the relationships with supermarket chains that a shareholder arnold strassberg cultivated were not the corporation’s assets mr strassberg was the owner and seller of those assets thus the corporation--martin ice cream co --was not liable for tax due on payments for the shareholder’s assets the court decided that the goodwill was not a corporate asset in martin ice cream and did not address how the individual shareholder--mr strassberg--should be taxed on the payments see kennedy v commissioner tcmemo_2010_206 100_tcm_268 thus martin ice cream is not controlling here what is controlling is the fact that mr potter did not sell a trade_or_business see 118_tc_452 holding that the taxpayer did not sell a trade_or_business to which goodwill could attach aff’d 338_f3d_789 7th cir to qualify as the sale of goodwill the taxpayer must demonstrate that he sold ‘the business or a part of it to which the goodwill attaches ’ id pincite quoting 130_f3d_1388 10th cir aff’g t c memo although a party to the asset purchase agreement between oldcastle and green country mr potter did not sell any assets to oldcastle or to green country the word sale means a transfer of property for a fixed price in money or its equivalent schelble v commissioner f 3d pincite quoting 110_us_471 see also 380_us_563 potter sales’ office furniture computers and vehicles were included in the assets oldcastle acquired when it purchased green country’s assets but it paid nothing for themdollar_figure additionally potter sales had only one client green country the relationships that mr potter fostered were with green country’s clients the client contacts were not his to sell see 53_tc_21 finding that an insurance 10nor did mr potter exchange property for another property that was materially different in either kind or extent see sec_1_1001-1 income_tax regs salesman’s personal contacts with customers did not amount to goodwill because the insurance_company owned the customer contacts therefore the termination_payment was for mr potter’s right to service green country’s clients and receive ordinary_income it was not for the sale of mr potter’s goodwill because the client contacts were not his to sell b self-employment_income mr potter entered the compensation agreement with green country as an independent_contractor and it expressly stated that the parties agreed that he was an independent_contractor sometime soon after that he incorporated potter sales and green country began paying all of his commissions to the corporation mr potter was a salaried employee of potter sales although express written_agreement was required before mr potter could assign or transfer his obligations under the compensation agreement no such written_agreement between mr potter and green country assigning or transferring his obligations to potter sales was entered into evidence but green country paid potter sales the commissions mr potter earned for at least years the compensation agreement provided that mr potter was entitled to the termination_payment if green country terminated his employment without cause if he terminated his relationship with green country or if the controlling_interest of green country was sold or transferred the basis for the termination_payment was mr potter’s commissions from the previous year the parties stipulated that the termination_payment was mr potter’s and not potter sales’ sec_1401 imposes a tax upon each individual’s self-employment_income sec_1402 defines self-employment_income as net_earnings_from_self-employment with certain exceptions not relevant here sec_1402 defines net_earnings_from_self-employment as gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business for income to be taxable as self-employment_income there must be a nexus between the income received and a trade_or_business that is or was actually carried on 76_tc_441 for there to be a nexus and the income to be subject_to self-employment_tax the income must arise from some actual--past present or future--income-producing activity of the taxpayer id pincite additionally gross_income derived from a taxpayer’s trade_or_business may be subject_to self-employment_tax even when it is attributable in whole or in part to services rendered in a prior taxable_year sec_1_1402_a_-1 income_tax regs s elf-employment income is determined by the source of the income not the taxpayer’s status at the time the income is realized schelble v commissioner f 3d pincite alteration in original quoting 648_f2d_1198 9th cir aff’g in part rev’g in part t c memo green country and mr potter agreed that he was an independent_contractor additionally petitioners and respondent stipulated that the termination_payment was mr potter’s money not potter sales’ the termination_payment was calculated by multiplying mr potter’s previous year’s commissions by thus if mr potter had earned no commissions in the previous year the termination_payment would have been zero the termination_payment was tied to the quantity and quality of mr potter’s work by being based on his previous year’s commissions no adjustments unrelated to his prior services were made in calculating the payment see schelble v commissioner f 3d pincite therefore the termination_payment is subject_to self-employment taxdollar_figure 11the court notes that this decision follows the u s court_of_appeals for the tenth circuit--the circuit in which absent an agreement between the parties otherwise these cases are appealable see sec_7482 b --and does not rely on 108_tc_130 which held that i n the interest of promoting uniformity consistency and fairness in the disposition of this issue with respect to former insurance agents who receive termination_payments under similar contractual agreements we follow the decision in 38_f3d_1094 9th cir rev’g tcmemo_1992_655 the u s court_of_appeals for the ninth circuit had reversed the tax_court holding that the termination_payment due an insurance salesman did not derive continued iii whose activity anyway in the notice_of_deficiency respondent also determined that the activity was not entered into for profit under sec_183 respondent disallowed all of the claimed deductions associated with the activity and included the prize money won for each year as income to the potters the parties then stipulated that all of the deductions had been properly substantiated and that if the court found that the activity was for profit then potter sales properly claimed the deductions through their stipulation the parties have recrafted the question to be who performed the activity--mr potter in his individual capacity or potter sales as a corporation-- because sec_183 does not apply to c corporations see sec_183 in the case of an activity engaged in by an individual or an s_corporation if such activity continued from the quality and quantity of his work and was therefore not subject_to self- employment_tax both jackson and milligan were about termination_payments made to insurance salesmen--and had fact patterns similar to those of many other cases concerning termination_payments to insurance salesmen--and the holding in jackson sought to bring uniformity to that subset of termination_payment cases that uniformity consistency and fairness does not mean that every case about termination_payments must be decided under the holding in jackson see kennedy v commissioner tcmemo_2010_206 finding that payments received in connection with the sale of an employee_benefits consulting business were not capital_gain but ordinary_income subject_to self-employment_tax the u s court_of_appeals for the tenth circuit has also contrasted other termination_payment cases from milligan see 130_f3d_1388 10th cir aff’g tcmemo_1996_269 54_tc_742 aff’d 445_f2d_985 10th cir is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section emphasis added sec_1_183-1 income_tax regs stating that no inference may be drawn from sec_183 and its regulations as to whether a c_corporation is engaged in an activity for profit see also knutsen-rowell inc v commissioner tcmemo_2011_65 finding sec_183 inapplicable to corporate doll business misko v commissioner tcmemo_2005_166 stating that sec_183 does not apply to c corporations no evidence was entered into the record questioning potter sales’ corporate validity indeed respondent has conceded that the deductions related to the activity belong to potter sales there is nothing to preclude potter sales from operating multiple trades_or_businesses or changing from one trade_or_business to another that is exactly what happened here potter sales stopped selling potting soil and began operating the activity as its trade_or_business the fact that mr potter was the named rider in the competitions does not preclude the activity from being that of potter sales the court finds that mr potter received any prize winnings as potter sales’ nominee potter sales performed the activity as a trade_or_business sec_183 does not apply iv accuracy-related_penalty sec_6662 and b and authorizes a penalty on the portion of an underpayment attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard of rules or regulations includes any careless reckless or intentional disregard sec_6662 negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person 731_f2d_1417 9th cir aff’g 79_tc_714 for individual taxpayers there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 for corporations there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the lesser_of of the tax required to be shown on the return for the taxable_year or if greater dollar_figure or dollar_figure million sec_6662 under sec_7491 the commissioner bears the burden of production regarding penalties related to individual taxpayers higbee v commissioner t c that burden of production includes evidence that the penalties were personally approved in writing by the immediate supervisor of the individual making such determination sec_6751 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner t c ___ ___ slip op pincite date supplementing and overruling in part 147_tc_460 once the commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of reasonable_cause or in the case of a substantial_understatement_of_income_tax substantial_authority see rule a hall v commissioner 729_f2d_632 9th cir aff’g tcmemo_1982_337 higbee v commissioner t c pincite the commissioner does not bear the burden of production regarding penalties related to corporations 126_tc_191 on date respondent filed a motion to reopen the record to admit into evidence the declaration of laura l vidal and penalty approval forms for the potters and potter sales for the years in issue reopening the record for the submission of additional evidence lies within the court’s discretion 503_f2d_359 9th cir aff’g tcmemo_1971_200 114_tc_276 the court will grant a motion to reopen the record only if the evidence relied on is not merely cumulative or impeaching is material to the issues involved and probably would change some aspect of the outcome of the case butler v commissioner t c pincite petitioners objected to respondent’s motion the court will deny respondent’s motion to reopen the record because as discussed below the evidence relied on will not change the outcome of these cases because petitioners acted with reasonable_cause and in good_faith a penalty will not be imposed under sec_6662 if the taxpayer establishes that he acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional sec_1_6664-4 income_tax regs see higbee v commissioner t c pincite for a taxpayer to rely reasonably upon advice so as to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners meet all of those requirements the potters and potter sales used the same cpa to prepare their respective federal_income_tax returns for the years in issue petitioners’ cpa has been licensed for years has been the potters’ cpa for almost that long and has always prepared potter sales’ corporate_income_tax returns the record reflects that the potters gave their cpa all the necessary information to prepare their and potter sales’ tax returns the court is also satisfied that petitioners relied upon the cpa’s advice mr potter had several discussions with their cpa regarding the termination_payment and the activity therefore petitioners reasonably relied on their cpa neither the potters nor potter sales is liable for an accuracy-related_penalty for or the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued denying respondent’s motion to reopen the record and decisions will be entered under rule
